DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 18, 2018; February 11, 2019; July 9, 2019; October 15, 2019; January 20, 2020; May 5, 2020; August 18, 2020; and April 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 22, 44 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 10 recites the limitation “a normalization”.  This claim limitation appears to be referring back to the original recitation of the limitation found in claim 4, which claim 10 is dependent on.  Thus, the limitation of claim 10 should be “the normalization”.
Claim 22 recites the limitation “a partial discharge self test”.  This claim limitation appears to be referring back to the original recitation of the limitation found in claim 7, which claim 22 is dependent on.  Thus, the limitation of claim 22 should be “the partial discharge self test”.
Claim 44 recites the limitation “a partial discharge self test”.  This claim limitation appears to be referring back to the original recitation of the limitation found in claim 31, which claim 44 is dependent on.  Thus, the limitation of claim 44 should be “the partial discharge self test”.
Claim 53 recites the limitation “a self test”.  This claim limitation appears to be referring back to the original recitation of the limitation found in claim 31, which claim 53 is dependent on.  Thus, the limitation of claim 53 should be “the partial discharge self test” to correct this issue and to make it clear that the limitations are using the same naming conventions used in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 11-15, 18-21, 25, 27-28 and 35-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackenzie 5815352 (applicant disclosed art).

Regarding independent claim 1, Mackenzie teaches, in Figures 1 and 2, a method of detecting damage caused by partial discharge in an electrical asset (Column 1 lines 8-14; Figs. 1 and 2), comprising: 
sensing a signal from the electrical asset due to an occurrence of a partial discharge using a transducer and responsively providing a transducer output (Column 3 lines 51-53 and 59-61);
processing the transducer output by comparing the transducer output to a baseline, calculating an accumulated amount by which the transducer output exceeds the baseline (Column 4 line 63 to Column 5 line 5; Column 5 lines 53-56 and Column 6 lines 15-16), decreasing the accumulated amount with time (Column 4 lines 54-59), and detecting damage caused by partial discharge in the electrical asset based upon the accumulated amount (Column 3 lines 59-61; Column 6 lines 5-11 and Column 7 lines 3-9); and 
providing an output related to detected damage (Column 3 lines 59-61; Fig. 3). 

Regarding claim 3, Mackenzie teaches the method of claim 1, and further teaches wherein processing the transducer output includes filtering out large events in the transducer output having a short duration (Column 4 lines 38-47). 

Regarding claim 4, Mackenzie teaches the method of claim 1, and further teaches wherein processing the transducer output includes normalizing a deviation (Column 4 lines 22-32). 

Regarding claim 11, Mackenzie teaches the method of claim 1, and further teaches including suppressing false positives prior to calculating a deviation (Abstract; Column 1 lines 8-14; Column 7 lines 3-9). 

Regarding claim 12, Mackenzie teaches the method of claim 1, and further teaches wherein detecting damage includes detecting accumulated damage (Fig. 3). 

Regarding claim 13, Mackenzie teaches the method of claim 1, and further teaches wherein detecting damage includes detecting critical damage based upon a rate of increase in the transducer output (Fig. 3; 117). 

Regarding claim 14, Mackenzie teaches the method of claim 1, and further teaches including receiving a second signal (Fig. 3; 115) sensed from the electrical asset and the step of processing includes combining the signal and the second signal to create an aggregate data set (Fig. 3). 

Regarding claim 15, Mackenzie teaches the method of claim 1, and further teaches including recognizing a pattern in the transducer output and responsively classifying the partial discharge (Fig. 3; 113 and 115 arc fault, 117 arc fault due to tungsten bulb burnout). 

Regarding claim 18, Mackenzie teaches the method of claim 1, and further teaches including calculating a deviation of the transducer output by detecting an increase in the transducer output above the baseline (Fig. 3; pulse amplitude above 109 and/or 111). 

Regarding claim 19, Mackenzie teaches the method of claim 1, and further teaches wherein calculating an accumulated amount includes creating an accumulative sum of partial discharge events in the transducer output that exceed the baseline (Fig. 3; number of detected discharge events 113, 115 and 117). 

Regarding claim 20, Mackenzie teaches the method of claim 1, and further teaches wherein detecting damage includes identifying new damage (Fig. 3; any newest measured discharge is new damage). 

Regarding claim 21, Mackenzie teaches the method of claim 1, and further teaches wherein processing the transducer output includes providing a higher weight to recent events in the transducer 

Regarding independent claim 25, Mackenzie teaches, in Figures 1 and 2, a partial discharge damage detection system for detecting damage caused by partial discharge in an electrical asset (Column 1 lines 8-14; Figs. 1 and 2), comprising: 
one or more transducers configured to receive one or more signals from the electrical asset generated due to an occurrence of partial discharge in an electrical asset and responsively providing a transducer output (Column 3 lines 51-53 and 59-61); 
processing circuitry configured to compare the transducer output to a baseline, calculate an accumulated amount by which the transducer output exceeds the baseline (Column 4 line 63 to Column 5 line 5; Column 5 lines 53-56 and Column 6 lines 15-16), decrease the accumulated amount with time (Column 4 lines 54-59), and detect damage caused by partial discharge in the electrical asset based upon the accumulated amount (Column 3 lines 59-61; Column 6 lines 5-11 and Column 7 lines 3-9); and 
output circuitry configured to provide an output related to damage (Column 3 lines 59-61; Fig. 3). 

Regarding claim 27, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry filters out large events in the transducer output having a short duration (Column 4 lines 38-47). 

Regarding claim 28, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry normalizes a deviation (Column 4 lines 22-32). 

Regarding claim 35, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry suppresses false positives prior to calculating a deviation (Abstract; Column 1 lines 8-14; Column 7 lines 3-9). 

Regarding claim 36, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry detects damage includes detecting accumulated damage (Fig. 3). 

Regarding claim 37, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry detects critical damage based upon a rate of increase in the transducer output (Fig. 3; 117). 

Regarding claim 38, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry receives a second signal (Fig. 3; 115) sensed from the electrical asset and combines the signal and the second signal to create an aggregate data set (Fig. 3). 

Regarding claim 39, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry recognizes a pattern in the transducer output and responsively classifies the partial discharge (Fig. 3; 113 and 115 arc fault, 117 arc fault due to tungsten bulb burnout). 

Regarding claim 40, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry calculates a deviation of the transducer output by detecting an increase in the transducer output above the baseline (Fig. 3; pulse amplitude above 109 and/or 111). 

Regarding claim 41, Mackenzie teaches the partial discharge damage detection system of claim 25, and further teaches wherein the processing circuitry calculates an accumulated amount by creating an accumulative sum of partial discharge events in the transducer output that exceed the baseline (Fig. 3; number of detected discharge events 113, 115 and 117). 

Regarding claim 42, Mackenzie teaches the partial discharge damage detection system of claim 25 wherein the processing circuitry identifies new damage in the electrical asset (Fig. 3; any newest measured discharge is new damage). 

Regarding claim 43, Mackenzie teaches the partial discharge damage detection system of claim 25 wherein the processing circuitry provides a higher weight to recent events in the transducer output (Fig. 3; newest measured discharge would indicate the latest issues with device and would be given the higher weight). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Murnane 2018/0115144.

Regarding claim 2, Mackenzie teaches the method of claim 1, but fails to teach wherein processing the transducer output includes decimating the transducer output. 
Murnane teaches wherein processing the transducer output includes decimating the transducer output (para [0010]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the Rogowski coil as described by Murnane for the purpose of removing DC current flow from the transducer output which reduces processing circuitry needed.

Regarding claim 26, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry decimates the transducer output. 
Murnane teaches wherein the processing circuitry decimates the transducer output (para [0010]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the Rogowski coil as described by Murnane for the purpose of removing DC current flow from the transducer output which reduces processing circuitry needed.

Claims 5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Bae et al. 2012/0185185 (called Bae hereinafter and applicant disclosed art).

Regarding claim 5, Mackenzie teaches the method of claim 1, but fails to teach wherein processing the transducer output includes compensating for accumulated deviations with a variable sampling time scale. 
Bae teaches wherein processing the transducer output includes compensating for accumulated deviations with a variable sampling time scale (para [0134]).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the transducer error compensation as described by Bae for the purpose of improving the accuracy of the outputs based on the environment the device is situated in.

Regarding claim 29, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing compensates for accumulated deviations with a variable sampling time scale. 
Bae teaches wherein the processing compensates for accumulated deviations with a variable sampling time scale (para [0134]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the transducer error .

Claims 6 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Krumpholz et al. 2014/0347069 (called Krumpholz hereinafter).

Regarding claim 6, Mackenzie teaches the method of claim 1, but fails to teach including pausing detecting damage when the electrical asset is not in use. 
Krumpholz teaches pausing detecting damage when the electrical asset is not in use (para [0049]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Regarding claim 30, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry pauses damage detection when the electrical asset is not in use. 
Krumpholz teaches wherein the processing circuitry pauses damage detection when the electrical asset is not in use (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Claims 7-8 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Nayak et al. 2011/0249370 (called Nayak hereinafter and applicant disclosed art).

Regarding claim 7, Mackenzie teaches the method of claim 1, but fails to teach including performing a partial discharge self test. 
Nayak teaches performing a partial discharge self test (para [0048]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the self-test process as described by Nayak for the purpose of determining the status, health, and/or fault information and to allow appropriate correction if needed.

Regarding claim 8, Mackenzie and Nayak teach the method of claim 7, Nayak further teaches wherein the self test is used to establish normalization (para [0048]; self testing to get back to normal operational status). 

Regarding claim 31, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry performs a partial discharge self test. 
Nayak teaches wherein the processing circuitry performs a partial discharge self test (para [0048]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the self-test process as described by Nayak for the purpose of determining the status, health, and/or fault information and to allow appropriate correction if needed.

Regarding claim 32, Mackenzie and Nayak teach the partial discharge damage detection system of claim 31, Nayak further teaches wherein the self test is used to establish normalization (para [0048]; self testing to get back to normal operational status). 

Claims 22, 44 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie, in view of Nayak and further in view of Krumpholz.

Regarding claim 22, Mackenzie and Nayak teach the method of claim 7, but fail to teach including pausing detecting during a partial discharge self test. 
Krumpholz teaches pausing detecting during a partial discharge self test (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Nayak with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Regarding claim 44, Mackenzie and Nayak teach the partial discharge damage detection system of claim 31, but fail to teach including pausing detecting during a partial discharge self test. 
Krumpholz teaches pausing detecting during a partial discharge self test (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Nayak with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Regarding claim 53, Mackenzie and Nayak teach the partial discharge damage detection system of claim 31, but fail to teach wherein the processing circuitry pauses damage detection during a self test.
Krumpholz teaches wherein the processing circuitry pauses damage detection during a self test (para [0049]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie and Nayak with the pausing of operations as described by Krumpholz for the purpose of performing a self test to detect any potential malfunction of the device.

Claims 9-10 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Sung 2007/0121261.

Regarding claim 9, Mackenzie teaches the method of claim 4, but fails to teach including establishing normalization using the baseline. 
Sung teaches establishing normalization using the baseline (para [0009]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the normalization of the output signal as described by Sung for the purpose of improving the detection accuracy of a potential arc fault while reducing a danger of fire by reducing circuit break time according to the magnitude of the load current.

Regarding claim 10, Mackenzie teaches the method of claim 4, but fails to teach including establishing a normalization using statistical parameters of the transducer output. 
Sung teaches establishing a normalization using statistical parameters of the transducer output (para [0009]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the normalization of the output signal as described by Sung for the purpose of improving the detection accuracy of a potential arc fault while reducing a danger of fire by reducing circuit break time according to the magnitude of the load current.

Regarding claim 33, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach including establishing normalization using the baseline. 
Sung teaches including establishing normalization using the baseline (para [0009]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the normalization of the output signal as described by Sung for the purpose of improving the detection accuracy of a potential arc 

Regarding claim 34, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry establishes a normalization using statistical parameters of the transducer output. 
Sung teaches the processing circuitry establishes a normalization using statistical parameters of the transducer output (para [0009]). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the normalization of the output signal as described by Sung for the purpose of improving the detection accuracy of a potential arc fault while reducing a danger of fire by reducing circuit break time according to the magnitude of the load current.

Claims 16-17, 24 and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Di Stefano 2016/0116520 (called Di Stefano hereinafter).

Regarding claim 16, Mackenzie teaches the method of claim 15, but fails to teach wherein classifying partial discharge includes classifying internal partial discharge. 
Di Stefano teaches wherein classifying partial discharge includes classifying internal partial discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 17, Mackenzie teaches the method of claim 15, but fails to teach wherein classifying includes classifying corona discharge. 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 24, Mackenzie teaches the method of claim 15, but fails to teach wherein classifying includes classifying surface discharge. 
Di Stefano teaches wherein classifying includes classifying surface discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 46, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein classifying partial discharge includes classifying internal partial discharge. 
Di Stefano teaches wherein classifying partial discharge includes classifying internal partial discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Regarding claim 47, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein classifying includes classifying corona discharge. 
Di Stefano teaches wherein classifying includes classifying corona discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with classification of partial 

Regarding claim 48, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein classifying includes classifying surface discharge. 
Di Stefano teaches wherein classifying includes classifying surface discharge (para [0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with classification of partial discharges as described by Di Stefano for the purpose of allowing one skilled in the art to determine what kind of partial discharge has occurred and any potential damages each could have caused.

Claims 23 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Ando 2014/0336479.

Regarding claim 23, Mackenzie teaches the method of claim 1, but fails to teach including using the transducer outputs from neighboring assets to suppressing false positives. 
Ando teaches using the transducer outputs from neighboring assets to suppressing false positives (para [0705]; uses neighboring detection cell to confirm another cells detection).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the false detection method as described by Ando for the purpose of allowing one skilled in the art to confirm if a detection device did get a positive detection by comparing with a neighboring detection device.

Regarding claim 45, Mackenzie teaches the partial damage detection system of claim 25, but fails to teach including using the transducer outputs from neighboring assets to suppressing false positives. 
Ando teaches using the transducer outputs from neighboring assets to suppressing false positives (para [0705]; uses neighboring detection cell to confirm another cells detection).
.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Narayanan et al. 2016/0003900 (called Narayanan hereinafter).

Regarding claim 49, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry compares the transducer output with a transducer output from a neighboring electrical asset during a self test.
Narayanan teaches wherein the processing circuitry compares the transducer output with a transducer output from a neighboring electrical asset during a self test (para [0056-0057]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the self-test method as described by Narayanan for the purpose of allowing one skilled in the art to confirm the outputs of one digital circuit is correct by comparing with outputs of other similar digital circuits.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Vrba et al. 2006/0095220 (called Vrba hereinafter).

Regarding claim 50, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach wherein the processing circuitry reduces crosstalk in the transducer output from a neighboring electrical asset.
Vrba teaches wherein the processing circuitry reduces crosstalk in the transducer output from a neighboring electrical asset (para [0088-0089]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the crosstalk correction .

Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackenzie in view of Kawate et al. 2004/0109269 (called Kawate hereinafter).

Regarding claim 51, Mackenzie teaches the partial discharge damage detection system of claim 25, but fails to teach including a calibrator for use in a self test which simulates a partial discharge event.
Kawate teaches including a calibrator for use in a self test which simulates a partial discharge event (para [0013]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Mackenzie with the self test method as described by Kawate for the purpose of allowing one skilled in the art to simulate a detection of an arc in a device, thus allowing testing of the arc detection device to see if it is operating properly.

Regarding claim 52, Mackenzie and Kawate teach the partial discharge damage detection system of claim 51, Kawate further teaches wherein the transducer output during the self test is not included in the accumulated amount of time (para [0013 and 0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang discloses “Arc fault circuit interrupter apparatus and methods using symmetrical component harmonic detection” (see 2018/0159310)
Grosjean discloses “Arc fault detection” (see 2013/0226479)
Al-Dabbagh discloses “High impedance fault detector” (see 5602709)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867         

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867